Citation Nr: 0933838	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  02-01 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for residuals of a left 
knee and right foot injury.

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for an acquired 
psychiatric disability other than PTSD, to include major 
depressive disorder.  

4.  Entitlement to service connection for a right knee 
disability.

5.  Entitlement to service connection for kidney cancer, 
including as secondary to herbicide exposure.

6.  Entitlement to a disability rating greater than 
30 percent for cervical and upper back strain.




REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from August 1969 to March 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The Board observes that, in a November 1971 rating decision, 
the RO denied the Veteran's claim of service connection for 
residuals of a left knee and right foot injury.  The Veteran 
did not appeal this decision, and it became final.  See 
38 U.S.C.A. § 7104 (West 2002).  

The Board does not have jurisdiction to consider a claim that 
has been adjudicated previously unless new and material 
evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  Therefore, the issue of whether new and 
material evidence has been received to reopen a claim of 
service connection for residuals of a left knee and right 
foot injury is as stated on the title page.  Regardless of 
the RO's actions, the Board must make its own determination 
as to whether new and material evidence has been received to 
reopen this claim.  That is, the Board has a jurisdictional 
responsibility to consider whether a claim should be 
reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. 
Cir. 2001). 

The Board notes that, in Clemons v. Shinseki, 23 Vet. App. 1 
(2009), the United States Court of Appeals for Veterans 
Claims (Court) held that claims for service connection for 
PTSD also encompass claims for service connection for all 
psychiatric disabilities afflicting a Veteran based on a 
review of the medical evidence.  The medical evidence 
indicates that the Veteran has been diagnosed as having major 
depressive disorder.  Thus, the claims of service connection 
for PTSD and for an acquired psychiatric disability other 
than PTSD, to include major depressive disorder, are as 
stated on the title page of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  In a November 1971 rating decision, the RO denied the 
Veteran's claim of service connection for residuals of a left 
knee and right foot injury.

3.  The evidence received since the November 1971 rating 
decision does not relate to an unestablished fact necessary 
to substantiate a claim of service connection for residuals 
of a left knee and right foot injury and does not raise a 
reasonable possibility of substantiating this claim.

4.  The Veteran's statements regarding combat service in 
Vietnam are not credible.

5.  There is no competent diagnosis of PTSD based on a 
corroborated in-service stressor.

6.  The Veteran's current major depressive disorder is 
related to active service.

7.  The Veteran does not experience any current right knee 
disability which could be attributed to active service.

8.  The Veteran had active service in Vietnam; thus, his in-
service herbicide exposure is presumed.

9.  The Veteran's kidney cancer, which appeared first many 
years after service, was not related to active service.

10.  The Veteran's service-connected cervical and upper back 
strain is manifested by, at worst, cervical spine flexion 
limited to 20 degrees; there is no evidence of spine 
ankylosis or incapacitating episodes of intervertebral disc 
syndrome.


CONCLUSIONS OF LAW

1.  The November 1971 rating decision, which denied the 
Veteran's claim of service connection for residuals of a left 
knee and right foot injury, is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 3.104 (2008).

2.  Evidence received since the November 1971 RO decision in 
support of the claim of service connection for residuals of a 
left knee and right foot injury is not new and material; 
accordingly, this claim is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2008).

3.  PTSD was not incurred in active service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.304 (2008).

4.  Major depressive disorder was incurred in active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.304 (2008).

5.  A right knee disability is not related to active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.304 (2008).

6.  Kidney cancer was not incurred in active service, 
including as due to herbicide exposure.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2008).

7.  The criteria for a disability rating greater than 
30 percent for cervical and upper back strain have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.71a, Diagnostic Code (DC) 5099-5290 (effective 
prior to September 26, 2003); 38 C.F.R. § 4.71a, DC 5237 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters issued in May 2003 and July and October 2005, VA 
notified the appellant of the information and evidence needed 
to substantiate and complete his claims, including what part 
of that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  These letters informed the appellant 
to submit medical evidence relating the claimed disabilities 
to active service, medical evidence showing that his service-
connected cervical and upper back strain had worsened, and 
noted other types of evidence the Veteran could submit in 
support of his claims.  The Veteran was advised to submit 
detailed descriptions of his claimed in-service stressors and 
medical evidence showing a diagnosis of PTSD based on a 
corroborated in-service stressor.  He also was informed of 
when and where to send the evidence.  After consideration of 
the contents of these letters, the Board finds that VA has 
satisfied substantially the requirement that the Veteran be 
advised to submit any additional information in support of 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

The May 2004 letter also defined new and material evidence, 
advised the Veteran of the reasons for the prior denial of 
the claim of service connection for residuals of a left knee 
and right foot injury, and noted the evidence needed to 
substantiate the underlying claim.  That correspondence 
satisfied the notice requirements as defined in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

Although the Veteran has not raised a specific claim for 
service connection for a psychiatric disorder other than 
PTSD, the Board nonetheless must consider this possible 
additional entitlement in adjudicating the claim of service 
connection for PTSD.  As the Court held in Clemons v. 
Shinseki, 23 Vet. App. 1, a claim of service connection for 
PTSD "cannot be limited only to that diagnosis, but must 
rather be considered a claim for any mental disability that 
may be reasonably encompassed."  Id.  The Court essentially 
found in Clemons that a Veteran does not file a claim to 
receive benefits only for an acquired psychiatric disorder, 
such as PTSD, but in fact makes a general claim for whatever 
mental condition may be afflicting him or her.  In light of 
the Court's recent ruling in Clemons, the Board will analyze 
the Veteran's claim of service connection for PTSD as 
separate claims of service connection for PTSD and an 
acquired psychiatric disability other than PTSD, to include 
major depressive disorder.  

As will be explained below in greater detail, the evidence 
does not support reopening the Veteran's claim of service 
connection for residuals of a left knee and right foot 
injury.  The evidence also does not support granting service 
connection for PTSD, a right knee disability, or for kidney 
cancer, including as due to herbicide exposure.  By contrast, 
the evidence supports granting service connection for major 
depressive disorder.  Thus, any failure to develop these 
claims under the VCAA cannot be considered prejudicial to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
The claimant also has had the opportunity to submit 
additional argument and evidence and to participate 
meaningfully in the adjudication process.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Additional notice of the five elements of a service-
connection claim was provided in March 2006, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The Board notes that the Court, in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), clarified VA's notice obligations in 
increased rating claims.  Under Vazquez-Flores, 38 U.S.C.A. 
§ 5103(a) now requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Here, the 
Veteran received Vazquez-Flores notice in May 2008.
 
The Board notes that the Federal Circuit had held previously 
that any error in VCAA notice should be presumed prejudicial 
and VA must bear the burden of proving that such an error did 
not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  
The Supreme Court recently reversed the Federal Circuit's 
decision in Sanders, finding it unlawful in light of 38 
U.S.C.A. § 7261(b)(2) which provides that, in conducting 
review of decision of the Board, a court shall take due 
account of the rule of prejudicial error.  The Supreme Court 
essentially held in Sanders that, except in cases where VA 
has failed to meet the first requirement of 38 C.F.R. 
§ 3.159(b) by not informing the claimant of the information 
and evidence necessary to substantiate the claim, (1) the 
burden of proving harmful error must rest with the party 
raising the issue; (2) the Federal Circuit's presumption of 
prejudicial error in Sanders imposed an unreasonable 
evidentiary burden upon VA and encouraged abuse of the 
judicial process; and (3) determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Accordingly, although the notice provided in this case did 
not address specifically the issue of entitlement to an 
acquired psychiatric disability other than PTSD, to include 
major depressive disorder, and in light of the Supreme 
Court's recent decision in Sanders, the Board finds that any 
failure to satisfy the duty to notify is not prejudicial.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), 
rev'd sub nom., Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, 
because the Veteran's previously denied claim is not being 
reopened, because the service connection claims for PTSD, a 
right knee disability, and for kidney cancer, including as 
secondary to herbicide exposure, are being denied, because 
the service connection claim for major depressive disorder is 
being granted, and because the increased rating claim for a 
back disability is being denied, any question as to the 
appropriate disability rating or effective date is moot.  
See Dingess, 19 Vet. App. at 473.  And any defect in the 
content of the notices has not affected the fairness of the 
adjudication.  See Mayfield, 444 F.3d at 1328. 

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board.  It appears that all known and 
available records relevant to the issues on appeal have been 
obtained and associated with the Veteran's claims file.

The Veteran has contended that he was treated at the VA 
Medical Center in Dallas, Texas, between January 1999 and 
January 2000 for his claimed disabilities.  Following 
repeated requests from the RO for these records, this 
facility notified the RO in May 2007 that no records were 
available.  The RO formally determined later in May 2007 that 
these records were unavailable.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  VA need not 
conduct an examination or obtain a medical opinion with 
respect to the issue of whether new and material evidence has 
been received to reopen a previously denied claim of 
entitlement to service connection because the duty under 
38 C.F.R. § 3.159(c)(4) applies to a claim to reopen only if 
new and material evidence is presented or secured.  38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The standards of McLendon are not met in this case.  As will 
be explained below, new and material evidence has not been 
received to reopen the Veteran's previously denied service 
connection claim for residuals of a left knee and right foot 
injury.  With respect to the Veteran's service connection 
claim for PTSD, there is no competent evidence of an in-
service stressor.  The Veteran's various descriptions of his 
in-service stressors also are too vague to attempt 
corroboration through the Joint Services Records Research 
Center (JSRRC).  Service connection for PTSD cannot be 
granted in the absence of an in-service stressor and an 
after-the-fact medical opinion cannot serve as the basis for 
corroboration of an in-service stressor.  See Moreau v. 
Brown, 9 Vet. App. 389 (1996).  

Because there also is no competent medical evidence that the 
Veteran experiences any current right knee disability, an 
examination is not required.  Although the Veteran served in 
Vietnam and his in-service herbicide exposure is presumed, 
the Veteran's kidney cancer, which appeared first many years 
after service separation, was treated surgically and has not 
reoccurred.  There also is no competent medical evidence 
linking the Veteran's kidney cancer to active service, 
including as secondary to in-service herbicide exposure.  The 
Veteran has been provided with psychiatric examinations to 
determine the nature and etiology of any psychiatric 
disability which is afflicting him.  See Clemons v. Shinseki, 
23 Vet. App. 1.  The Veteran also has been provided with VA 
examinations to determine the current nature and severity of 
his service-connected cervical and upper back strain.  In 
summary, VA has done everything reasonably possible to notify 
and to assist the Veteran and no further action is necessary 
to meet the requirements of the VCAA.

In November 1971, the RO denied, in pertinent part, the 
Veteran's claim of service connection for residuals of a left 
knee and right foot injury.  A finally adjudicated claim is 
an application which has been allowed or disallowed by the 
agency of original jurisdiction, the action having become 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2008).  
The Veteran did not initiate an appeal of the November 1971 
rating decision and it became final.

The claim of service connection for residuals of a left knee 
and right foot injury may be reopened if new and material 
evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 
(1991).  The Veteran filed an application to reopen his 
previously denied service connection claim for residuals of a 
left knee and right foot injury on a VA Form 21-4138 which 
was date stamped as received by the RO on June 30, 2005.  New 
and material evidence is defined by regulation.  See 38 
C.F.R. § 3.156(a) (2008).  As relevant to this appeal, new 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  Id.  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

With respect to the Veteran's application to reopen a claim 
of service connection for residuals of a left knee and right 
foot injury, the evidence before VA at the time of the prior 
final RO decision in November 1971 consisted of a report of 
VA examination dated in May 1971.  In this decision, the RO 
noted that repeated attempts to obtain the Veteran's service 
treatment records had been unsuccessful.  The RO also noted 
that the Veteran had contended that he had injured his left 
knee and right foot after falling from a telephone pole while 
on active service in August 1970.  The RO noted further that 
the Veteran's left knee and right foot had been normal on VA 
examination in May 1971.  Thus, the claim was denied.

The newly submitted evidence includes the Veteran's service 
treatment records and lay statements.  

It appears that the Veteran's service treatment records were 
associated with the claims file in October 1973.  A review of 
these records shows that, in June 1970, the Veteran 
complained that he had fallen from a pole.  It was noted that 
there was no fracture of the right leg.  Physical examination 
showed he was bruised on his knee.  There also was swelling 
on the right foot.  The Veteran "has free movement of both 
knee and foot."  The Veteran was given an ace wrap for his 
knee and foot.  

At the Veteran's separation physical examination in March 
1971, clinical evaluation was normal.

With respect to the Veteran's application to reopen a claim 
of service connection for residuals of a left knee and right 
foot injury, the Board notes that the evidence which was of 
record in November 1971 showed that, although the Veteran 
contended that he had injured his left knee and right foot 
after falling off of a telephone pole during active service, 
there were no current residuals of a left knee and right foot 
injury which could be attributed to active service.  It is 
unfortunate that, despite repeated attempts by the RO to 
obtain the Veteran's service treatment records prior to the 
November 1971 rating decision, these records were not 
associated with the claims file prior to that decision.  The 
Board finds, however, that the absence of these records in 
November 1971 does not warrant reopening the previously 
denied service connection claim for residuals of a left knee 
and right foot injury.  The Veteran's service treatment 
records merely corroborate his statements that he had fallen 
from a telephone pole during active service.  A review of the 
May 1971 VA examination report indicates that the Veteran 
reported to the VA examiner that he had fallen from a 
telephone pole in October 1970 while in Vietnam.  Thus, it 
appears that, although the Veteran's service treatment 
records were not available for review at the May 1971 VA 
examination, the VA examiner was "informed of the relevant 
facts" concerning the Veteran's in-service fall from a 
telephone pole.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 
295 (2008).  As noted, the VA examiner who physically 
examined the Veteran in March 1971 found no medical evidence 
of current residuals of a left knee or right foot injury 
which could be attributed to active service.  

The remaining newly submitted evidence consists of the 
Veteran's lay statements in which he contends that his 
previously denied service connection claim for residuals of a 
left knee and right foot injury should be reopened.  The 
Board observes that, although several large volumes of 
medical records, including VA and private treatment records, 
have been associated with the Veteran's claims file since 
November 1971, a review of these records shows no complaints 
of or treatment for residuals of a left knee and right foot 
injury since service separation.  Although this evidence is 
new, in that it has not been submitted previously to agency 
adjudicators, it is cumulative or redundant of the evidence 
at the time of the prior decision showing that the Veteran 
did not experience any disability due to residuals of a left 
knee and right foot injury which could be attributed to 
active service.  Thus, it does not relate to an unestablished 
fact necessary to substantiate the claim and does not raise a 
reasonable possibility of substantiating the claim.  Because 
new and material evidence has not been received, the Board 
finds that the previously denied claim of service connection 
for residuals of a left knee and right foot injury is not 
reopened.

The Veteran also contends that he incurred PTSD, a right knee 
disability, and kidney cancer, including as due to herbicide 
exposure, during active service.  Specifically, he contends 
that he witnessed several in-service stressors during active 
combat service in Vietnam which led to his PTSD.  He also 
contends that he fell off of telephone poles while on active 
service and injured his right knee.  Finally, he contends 
that his in-service herbicide exposure while on active 
service in Vietnam led to his subsequent kidney cancer.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may also be established for disease diagnosed 
after discharge from service when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Certain chronic diseases, including 
cancer, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309(a).

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304(d) (pertaining to combat Veterans).

VA regulations provide that a Veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service.  See 38 C.F.R. 
§ 3.307(a)(6)(iii).  In such circumstances, service 
connection may be granted on a presumptive basis for the 
diseases listed in 38 C.F.R. § 3.309(e).  Kidney cancer is 
not among the diseases listed in § 3.309 for which 
presumptive service connection is available based on in-
service herbicide exposure.  

The Secretary of Veterans Affairs also has determined that 
there is no positive association between exposure to 
herbicides and any other condition for which he has not 
specifically determined a presumption of service connection 
is warranted.  See Diseases Not Associated with Exposure to 
Certain Herbicide Agents, 67 Fed. Reg. 42,600 (June 24, 
2002).  Notwithstanding the foregoing, the Federal Circuit 
has determined that the Veteran's Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2725,  2727-29 (1984) does 
not preclude a Veteran from establishing service connection 
with proof of direct causation.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  The rationale employed in Combee also 
applies to claims based on exposure to Agent Orange.  See 
Brock v. Brown, 10 Vet. App. 155 (1997).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

The Veteran's service treatment records show that he was not 
treated for PTSD or kidney cancer during active service.  At 
his enlistment physical examination in May 1969, the Veteran 
denied all relevant medical history.  Clinical evaluation was 
normal except for scars on the right hand and forearm.

As noted above, in June 1970, the Veteran complained that he 
had fallen from a pole.  The Veteran denied fracturing his 
right leg when he fell.  Physical examination showed he was 
bruised on his knee.  There also was swelling on the right 
foot and no fracture of the right leg.  It was noted that the 
Veteran "has free movement of both knee and foot."  The 
Veteran was given an ace wrap for his knee and foot.

Clinical evaluation was normal at the Veteran's separation 
physical examination in March 1971.

The Veteran's service personnel records show that his 
military occupational specialty (MOS) was lineman.  He served 
in Vietnam from March 1970 to March 1971.  His awards 
included the Vietnam Service Medal and the Republic of 
Vietnam Campaign Medal w/60 Device.

On VA outpatient treatment in January 2000, the Veteran 
complained of increasing depressive and anxiety symptoms.  
The Veteran also reported experiencing symptoms of PTSD 
"related to his combat experiences" in Vietnam.  The 
Veteran stated that he experienced nightmares and flashbacks 
triggered by reminders of combat service.  The impressions 
included PTSD, rule-out generalized anxiety disorder, and 
major depressive disorder with possible psychotic symptoms.

In April 2000, the Veteran complained of "having no 
interest, having a hard time coping, [and he] hears voices."  
The Veteran reported that "he constantly is afraid people 
are after him."  The Veteran also reported that "these 
feelings are similar to the ones he experienced in [Vietnam] 
where he worked on telephone lines and often was afraid of 
enemies being after him."  He denied experiencing any 
current nightmares or flashbacks.  He also denied any 
suicidal or homicidal ideation.  Mental status examination of 
the Veteran showed full orientation, goal-oriented thought 
process, and some psychotic symptoms.  The VA examiner stated 
that she was "[n]ot sure whether [the Veteran] meets full 
criteria of PTSD."  The impressions included major 
depressive disorder with psychotic features and "feelings of 
paranoia [which] may be psychotic but may also be related to 
PTSD."

A review of the Veteran's completed PTSD Questionnaire date-
stamped as received by the RO in July 2000 shows that he 
identified an in-service stressor as receiving hostile fire 
while repairing a telephone pole while on active service in 
Vietnam in May 1970.  He stated, "I fell down, hurt my back, 
and hit my head against a tree."

On VA outpatient treatment in November 2000, the Veteran 
complained of increased stress at work and irritability.  The 
Veteran stated that "sometimes he hears voices and then 
realizes no one was there" when he was angry.  He denied any 
suicidal or homicidal ideation.  The impressions included 
major depressive disorder in partial remission with psychotic 
features, some anxiety "with fear of bridges," and rule-out 
PTSD.

On private outpatient treatment in January 2001, the Veteran 
complained of nightmares, flashbacks, and feelings of guilt.  
The Veteran stated that he had been diagnosed as having PTSD.  
The Veteran reported that he had sought treatment from VA but 
that the medications he had been prescribed by his VA 
physicians were not helping him and he had decided to seek 
treatment elsewhere.  The Veteran reported that he had been 
hospitalized for 9 months at VAMC Dallas for treatment of his 
PTSD symptoms.  Mental status examination of the Veteran 
showed soft speech, perceptual disturbances, flight of ideas, 
blocking through process, and distractibility.  The Veteran's 
thought content contained preoccupations and obsessions and 
delusions.  The Veteran denied any suicidal or homicidal 
ideation.  The Veteran stated that he had seen soldiers kill 
children during active service in Vietnam.  The diagnoses 
included PTSD.

On VA outpatient treatment in January 2001, the Veteran 
complained of "feeling depressed much of the time."  The 
Veteran also reported experiencing nightmares "of getting 
shot at."  The impressions included PTSD and major 
depressive disorder in partial remission "today without 
psychosis."

In March 2001, it was noted that there previously was no 
clinical evidence of PTSD.  It also was noted that the 
Veteran was stable and not psychotic.  The Veteran stated 
that, while on active service in Vietnam, he had served "all 
over Vietnam."  The Veteran also stated that "he was part 
of crews which delivered generators to field units and often 
picked up old generators to bring back.  He reports lots of 
convoy duty and perimeter guard duty around his rear area.  
He reported being fired on but not wounded."  The Veteran 
also reported serving at Landing Zone (LZ) Uplift 

seeing men from the 173rd lying around 
after being hit by explosive material-but 
at the time he did not feel anything 
because he was high and did not know 
them.  He reports being on the side of 
the road taking cover when his convoy 
would be attacked and being very afraid.

The Veteran denied "being around a lot of dead or dying men.  
He does report seeing dead Vietnamese at different times and 
found that to be troubling."  The VA examiner concluded that 
no PTSD was present "due to lack of [a] clear stressor and 
lack of meeting diagnostic criteria for PTSD."

In February 2002, it was noted that the Veteran's "most 
traumatic memory" was seeing "dead bloated bodies washing 
down a stream."  The Veteran stated that he experienced 
nightmares and intrusive memories when it rained heavily and 
reminded him of this traumatic memory.  The Veteran also 
stated that he had fallen off telephone poles several times 
during active service "when startled by fear of getting shot 
at."  The VA examiner stated that the Veteran had symptoms 
of PTSD "at times, although PTSD assessment was neg[ative]" 
in March 2001.  This examiner also stated that the Veteran's 
PTSD symptoms "may fluctuate and not always [be] present."  
The impressions included major depressive disorder in partial 
remission and "currently no psychotic features."

In August 2002, the Veteran complained of becoming more 
depressed and increased irritability.  He reported 
experiencing a nightly nightmare where he "dreams of the 
forest near his grandfather's house where he grew up and the 
Vietcong coming out of it and attacking."  He denied 
suicidal or homicidal ideation.  He reported occasionally 
hearing voices.  The VA examiner stated that the Veteran's 
"psychotic features seem in remission."  The impressions 
included chronic PTSD, major depressive disorder with 
psychotic features that seemed in remission and which had 
worsened after the Veteran began taking his medications 
irregularly, and a "phobia of bridges with almost panic 
attacks."  

In October 2002, the Veteran described his ongoing PTSD 
symptoms.  The diagnoses included PTSD with psychotic 
features, recurrent major depression which was improved on 
medication, and a history of "bridge phobia."

VA x-rays of the Veteran's kidneys in December 2002 showed 
the right renal outline was not demonstrated.  There was an 
enlarged left kidney.  There also were non-specific gas 
patterns but no gross calcifications.

On VA magnetic resonance imaging (MRI) scan of the Veteran's 
brain in December 2002, it was noted that the Veteran had 
depression and auditory and visual hallucinations.  The 
Veteran's visual hallucinations were new and had been 
experienced only "since a few months."  It also was noted 
that the Veteran "fell off a telephone pole in 1971 and lost 
consciousness."  The impressions were unremarkable MRI scan 
of the brain.

On VA examination in January 2003, the Veteran's complaints 
included nightmares and flashbacks.  The Veteran reported 
that he served as a linesman in Vietnam.  The Veteran stated 
that he "did not kill anyone" or see any one killed while 
in Vietnam.  It was noted that the Veteran "lost no one that 
he was close to."  The Veteran also stated that his unit 
often was "fired upon or shot at, but no one was hit.  He 
said that not many in his outfit that he knows of [were] 
killed or wounded."  Mental status examination of the 
Veteran showed no eye contact, full orientation, and normal 
speech.  The Veteran "occasionally rambles, forgets where he 
was, but will come back to the point if requested."  The 
Veteran also reported paranoia and auditory and visual 
hallucinations in the past.  It also was noted that the 
Veteran's memory was "good, but there are a few holes in 
it."  The VA examiner commented, "I do not see the stressor 
or course of PTSD."  This examiner also concluded that the 
Veteran did not have PTSD.  The impressions included major 
depression with psychotic features.

On private outpatient treatment with Joshua K. Fine, M.D., in 
July 2005, it was noted that the Veteran was being evaluated 
for a left renal mass.  An April 2005 computerized tomography 
(CT) scan of the abdomen/pelvis had shown a 3.1 centimeter 
(cm) well-circumscribed low-density lesion within the mid-
pole of the left kidney which was suspicious for a renal 
cyst.  A renal ultrasound in April 2005 had revealed a 
complex cystic lesion in the left kidney.  An MRI scan in May 
2005 confirmed a complex cystic mass with some enhancement 
which was "worrisome for possible cystic renal cell 
carcinoma."  Physical examination showed a soft abdomen with 
normal bowel sounds, no gross organomegaly, no tenderness, 
and no rebound.  The assessment was complex left cystic 
lesion with "some characteristics worrisome for possible 
cystic renal cell carcinoma."  

In an August 2005 letter, Dr. Fine stated that the Veteran 
had undergone left laparoscopic radical nephrectomy that same 
month.

A private pathology report in August 2005 showed that a 
Grade I tumor had been found confined to the Veteran's 
kidney.  There was no lymphatic invasion or lymph nodes.  The 
tumor was a clear cell variant cystic renal cell carcinoma.  

On private outpatient treatment with Dr. Fine in September 
2005, it was noted that the Veteran was "doing well" after 
undergoing laparoscopic left radical nephrectomy in August 
2005.  Physical examination showed a soft, non-tender abdomen 
with active bowel sounds.  There was no hepatosplenomegaly, 
palpable masses, or ventral/umbilical hernias present.  
Pathology report showed grade I clear cell variant cystic 
renal cell carcinoma.  The impression was T1 cystic renal 
cell carcinoma with a "very good" prognosis.

On VA examination in August 2006, the Veteran's complaints 
included prominent paranoia, feelings of being watched and 
followed, and hallucinations.  The VA examiner stated, 
"However, these do not appear to be altered perceptual 
experiences but more consistent with intrusive memories."  
It was noted that the Veteran had been diagnosed as having 
PTSD.  The Veteran denied auditory hallucinations.  Although 
the claims file was not available for review, the VA examiner 
stated that he had reviewed the Veteran's computer records 
"including recent notes from psychiatrists and past notes 
from [the] PTSD team."  The Veteran described his in-service 
stressors as seeing "one man from his unit killed with many 
being wounded."  The Veteran reported that he had seen 
"many enemy dead."  The Veteran also reported that "he 
fired 50-60 times during his tour."  He stated that "he did 
some things" in Vietnam "that he still feels guilt about.  
He remembers dead bodies floating by in heavy rainstorms."  
The Veteran reported that he "saw several soldiers getting 
killed or crying for help and injured, and he could not 
help."  The Veteran stated that his duties included 
repairing telephone lines.  He also stated that he "often 
was in combat zones, [and] felt very fearful and exposed 
while working."  The Veteran also stated that he had no 
friends and described himself as an "outcast."  The Veteran 
described another in-service stressor as receiving "sudden 
fire while exposed on multiple occasions."  The Veteran 
denied receiving any combat citations or medals.  He had been 
married to his first wife for 30 years.  He also reported 
having a good relationship with his adult daughter.  The 
Veteran denied any psychiatric hospitalizations.  

Mental status examination of the Veteran in August 2006 
showed no impairment in thought process or communication, 
frequent paranoia with high anxiety levels but no paranoia 
during the interview, daily thoughts of suicide but no plan, 
and full orientation.  The Veteran had an unremarkable flow 
of speech and denied panic attacks.  There also was no 
evidence of impulse control problems.  The VA examiner noted 
that the Veteran lacked avoidance of triggers and detached 
emotions required for a PTSD diagnosis.  This examiner 
stated, "There appeared to be no linkage between his PTSD 
symptoms and impairment in his functional status."  The VA 
examiner concluded that the Veteran did not meet the DSM-IV 
diagnostic criteria for PTSD.  This examiner stated that the 
Veteran met the full criteria for major depressive disorder.  
He also stated that the Veteran's symptoms of major 
depressive disorder "were present prior to [his] discharge 
from" active service.  He stated further that the Veteran 
also experienced major depressive disorder after his 
discharge from active service.  The impressions included 
major depressive disorder with psychotic features.

The Veteran was hospitalized for several days at a VA Medical 
Center in September 2006 for complaints of increasing anger, 
paranoia, and suicidal ideation.  The Veteran stated that he 
had experienced suicidal thoughts "for many years."  He 
also stated that his suicidal thoughts had worsened in the 
past four or five years.  The Veteran described his in-
service stressor as "seeing dead bodies floating by in rain 
storms and being fired upon while he repaired telephone 
lines."  The Veteran stated that he was exposed to combat 
during active service.  Mental status examination of the 
Veteran showed he was well-groomed and had decreased 
psychomotor activity.  His speech was normal in rate and 
rhythm.  He had full orientation.  There was no flight of 
ideas or looseness of associations.  The Veteran denied any 
suicidal or homicidal ideation or auditory or visual 
hallucinations.  The Veteran's Global Assessment of 
Functioning (GAF) score on admission was 30, indicating 
behavior considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment or an inability to function in almost all areas.  
The Veteran's GAF score at discharge was 40, indicating some 
impairment in reality testing or communication or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood.  The impressions 
included PTSD, major depressive disorder with psychotic 
features, and generalized anxiety disorder.

On VA ultrasound of the Veteran's kidney in April 2007, it 
was noted that the Veteran had a history of a left 
nephrectomy secondary to renal cell carcinoma.  The 
impressions were unremarkable right kidney and status-post 
left nephrectomy.

In an August 2007 addendum to the VA examination report dated 
in August 2006, the VA examiner who examined the Veteran in 
August 2006 stated that he had reviewed the Veteran's claims 
file, including his service treatment records.  The VA 
examiner stated, "At this time, I see no specific examples 
in the available c-file which would indicate that a diagnosis 
of PTSD is met at this time."  This examiner also stated 
that the Veteran's major depressive disorder most likely had 
been caused by or was related to active service.

The Board finds that the preponderance of the evidence is 
against the Veteran's claim of service connection for PTSD.  
The Board notes initially that it is not clear whether the 
Veteran contends that his in-service stressors are related to 
combat service while in Vietnam because he has not reported 
consistently the circumstances of such service.  For example, 
in January 2000, the Veteran reported experiencing symptoms 
of PTSD "related to his combat experiences" in Vietnam.  On 
VA examination in January 2003, however, the Veteran stated 
that, while serving as a linesman in Vietnam, he "did not 
kill anyone" or see any one killed.  The Veteran also stated 
that his unit often was "fired upon or shot at, but no one 
was hit.  He said that not many in his outfit that he knows 
of [were] killed or wounded."  On VA examination in August 
2006, the Veteran denied receiving any combat citations or 
medals.  While hospitalized one month later in September 
2006, the Veteran again stated that he was exposed to combat 
during active service.  Given the Veteran's inconsistencies 
in reporting his alleged combat service in Vietnam, and 
because his service personnel records show no combat 
citations or awards, including while he was on active service 
in Vietnam, the Board finds that the Veteran's credibility in 
this regard is questionable at best.  

The Board also notes that the Veteran has not reported 
consistently the in-service stressors which, in his view, led 
to his developing PTSD.  The in-service stressors described 
by the Veteran are too vague to be capable of corroboration 
by the JSRRC.  For example, the Veteran stated in April 2000 
that, while on active service in Vietnam, "he worked on 
telephone lines and often was afraid of enemies being after 
him."  A review of the Veteran's PTSD Questionnaire, 
completed just two months later in July 2000, shows that he 
identified an in-service stressor as receiving hostile fire 
while repairing a telephone pole while on active service in 
Vietnam in May 1970.  He stated, "I fell down, hurt my back, 
and hit my head against a tree."  In January 2001, the 
Veteran reported to his private physician that he had seen 
soldiers kill children during active service in Vietnam.

In August 2001, the Veteran stated that, while on active 
service in Vietnam, he had served "all over Vietnam."  The 
Veteran also reported that "he was part of crews which 
delivered generators to field units and often picked up old 
generators to bring back.  He reports lots of convoy duty and 
perimeter guard duty around his rear area.  He reported being 
fired on but [was] not wounded."  The Veteran further 
reported serving at LZ Uplift.  He also denied "being around 
a lot of dead or dying men.  He does report seeing dead 
Vietnamese at different times and found that to be 
troubling."  The Board observes the Veteran's statements to 
his VA examiner in August 2001 regarding the circumstances of 
his active service in Vietnam (convoy duty, guard duty, being 
a part of crews which delivered generators to field units) 
are not supported by his service personnel records which show 
only that he served as a telephone linesman and was not 
involved in combat at any time during active service.   

In February 2002, it was noted that the Veteran's "most 
traumatic memory" was seeing "dead bloated bodies washing 
down a stream."  On VA examination in August 2006, the 
Veteran described his in-service stressors as seeing "one 
man from his unit killed with many being wounded."  The 
Veteran reported "seeing many enemy dead."  The Veteran 
also reported that "he fired 50-60 times during his tour."  
He reported further that "he did some things" while on 
active service in Vietnam "that he still feels guilt about.  
He remembers dead bodies floating by in heavy rainstorms."  
The Veteran reported that he "saw several soldiers getting 
killed or crying for help and injured, and he could not 
help."  The Veteran stated that his duties included 
repairing telephone lines "and [he] often was in combat 
zones, [and] felt very fearful and exposed while working."  
The Veteran further described his in-service stressor as 
receiving "sudden fire while exposed on multiple 
occasions."  In the absence of credible evidence showing 
that the Veteran actually served in combat, however, and 
given the Veteran's numerous inconsistencies, the Board finds 
that the Veteran did not engage in combat with the enemy such 
that his lay statements alone can establish that his claimed 
in-service stressors, in fact, occurred.  See 38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d).

Further, there is no competent diagnosis of PTSD based on a 
corroborated in-service stressor.  An after-the-fact medical 
opinion cannot serve as the basis for corroboration of an in-
service stressor.  Moreau v. Brown, 9 Vet. App. 389 (1996).  
The Court has held that the Board is free to assess medical 
evidence and is not compelled to accept a physician's 
opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992). A 
medical opinion based upon an inaccurate factual premise is 
not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993). 
A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A 
bare transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
The Court also has held that the value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion." Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Thus, a medical opinion is inadequate when it is unsupported 
by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 
(1995).

The Board notes that there are several medical opinions which 
attempt to relate the Veteran's PTSD to active service based 
on his inconsistently reported and often contradictory 
descriptions of his claimed in-service stressors.  For 
example, in February 2002, the Veteran stated that he 
experienced nightmares and intrusive memories when it rained 
heavily and reminded him of a traumatic in-service memory.  
The Veteran also stated that he had fallen off telephone 
poles several times during active service "when startled by 
fear of getting shot at."  The VA examiner concluded that 
the Veteran had symptoms of PTSD "at times, although PTSD 
assessment was neg[ative]" in March 2001.  This examiner 
also concluded that the Veteran's PTSD symptoms "may 
fluctuate and not always [be] present."  As noted elsewhere, 
the Veteran's alleged in-service stressors are too vague to 
be capable of corroboration.  There also is no support for 
the Veteran's assertion that he fell off telephone poles 
several times during active service due to a fear of being 
shot by the enemy.  Instead, as noted above, the Veteran's 
service treatment records show only that he fell off a 
telephone pole once in July 1970 and was treated for his 
injuries at that time.  Accordingly, to the extent that 
medical opinions in the Veteran's claims file are based on 
his inaccurately reported in-service history, the Board finds 
that such medical evidence is not probative on the issue of 
whether PTSD is related to the Veteran's active service.

The remaining post-service medical evidence shows that the 
Veteran does not meet the diagnostic criteria for PTSD which 
could be related to active service or any incident of such 
service, to include his claimed in-service stressors and 
alleged combat service.  In August 2001, it was noted that 
there previously was no clinical evidence of PTSD.  It also 
was noted that the Veteran was stable and not psychotic.  
After the Veteran described his claimed combat service 
delivering generators to field units in Vietnam, convoy duty, 
perimeter guard duty, and serving at LZ Uplift, the VA 
examiner concluded that PTSD was not present "due to lack of 
clear stressor and lack of meeting diagnostic criteria for 
PTSD."  Following VA examination in January 2003, a 
different VA examiner commented, "I do not see the stressor 
or course of PTSD."  This examiner also stated that the 
Veteran did not have PTSD.  Finally, following VA examination 
in August 2006, which included a review of electronic medical 
records, another VA examiner noted that the Veteran lacked 
avoidance of triggers and detached emotions required for a 
PTSD diagnosis.  This examiner stated, "There appeared to be 
no linkage between his PTSD symptoms and impairment in his 
functional status."  The VA examiner concluded in August 
2006 that the Veteran did not meet the DSM-IV diagnostic 
criteria for PTSD.  In an August 2007 addendum to the August 
2006 VA examination report, the VA examiner who saw the 
Veteran in August 2006 stated that he had reviewed the 
Veteran's claims file, including his service treatment 
records.  The VA examiner stated, "At this time, I see no 
specific examples in the available c-file which would 
indicate that a diagnosis of PTSD is met at this time."

The Board notes that, following VA outpatient treatment in 
April 2000, the VA examiner stated that she was "[n]ot sure 
whether [the Veteran] meets full criteria of PTSD."  The 
impressions included "feelings of paranoia may be psychotic 
but may also be related to PTSD."  Current regulations 
provide that service connection may not be based on a resort 
to speculation or even remote possibility.  See 38 C.F.R. 
§ 3.102 (2006); Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992); and Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
Accordingly, even if the VA examiner's April 2000 opinion is 
viewed in the light most favorable to the Veteran, this 
evidence does not establish service connection for PTSD.

Although the Veteran has been diagnosed as having PTSD, the 
Board finds that the Veteran's allegations regarding his 
claimed in-service stressors and combat service in Vietnam 
are not credible.  There also is no competent diagnosis of 
PTSD based on a corroborated in-service stressor which could 
be related to active service.  Thus, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for PTSD.

The Board finds that the evidence supports granting service 
connection for major depressive disorder.  As noted, in 
Clemons, the Court essentially held that a service connection 
claim for PTSD encompasses a claim for any psychiatric 
disability afflicting the Veteran based on a review of the 
medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1.  
Here, the medical evidence shows that the Veteran has been 
diagnosed as having major depressive disorder.  In an August 
2007 addendum to an August 2006 VA examination report, a VA 
examiner concluded that the Veteran's major depressive 
disorder with psychotic features was related to active 
service.  Thus, service connection for major depressive 
disorder is warranted. 

The Board also finds that the preponderance of the evidence 
is against the Veteran's claim of service connection for a 
right knee disability.  The Board notes initially that the 
Veteran's service treatment records show that he fell off of 
a telephone pole in June 1970.  The Veteran denied fracturing 
his right leg when he fell.  Physical examination showed he 
was bruised on his knee.  There was no fracture of the right 
leg and swelling on the right foot.  It was noted that the 
Veteran "has free movement of both knee and foot."  The 
Veteran was given an ace wrap for his knee and foot.  It 
appears that the Veteran's in-service right knee bruise was 
resolved with treatment because clinical evaluation of the 
Veteran's knees was normal at his separation physical 
examination in March 1971.  Following service separation, the 
Veteran had no complaints or treatment of a right knee 
disability.  

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has a 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Service connection is not warranted in the absence of proof 
of current disability.  Absent evidence of current right knee 
disability which could be attributed to active service, the 
Board finds that service connection for a right knee 
disability is not warranted.

The Board further finds that the preponderance of the 
evidence is against the Veteran's claim of service connection 
for kidney cancer, including as secondary to in-service 
herbicide exposure.  As noted, the Veteran's service 
personnel records show that he served in Vietnam; thus, his 
in-service herbicide exposure is presumed.  Also as noted, 
kidney cancer is not among the diseases listed in § 3.309 for 
which presumptive service connection is available based on 
in-service herbicide exposure.  Thus, service connection for 
kidney cancer as secondary to in-service herbicide exposure 
is not warranted.  See 38 C.F.R. §§ 3.307, 3.309.  Service 
connection for kidney cancer also is not warranted on the 
basis of chronic disease.  Id.  The medical evidence does not 
show, nor does the Veteran contend, that he was diagnosed as 
having kidney cancer during active service or within the 
first post-service year (i.e., by March 1972). 

The Veteran also is not entitled to service connection for 
kidney cancer on a direct service connection basis.  As 
noted, the Veteran was not treated for kidney cancer during 
active service.  Instead, it appears that the Veteran first 
was diagnosed as having kidney cancer in mid-2005, or 
approximately 34 years after his service separation.  

With respect to negative evidence, the fact that there was no 
record of any complaint, let alone treatment, involving the 
Veteran's condition for many years is significant.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the Veteran's entire 
medical history, including a lengthy period of absence of 
complaints).

The remaining post-service medical evidence shows that, after 
the Veteran was diagnosed as having kidney cancer in mid-
2005, his cancerous left kidney was removed surgically in 
August 2005.  On subsequent VA ultrasound of the Veteran's 
kidney in April 2007, it was noted that the Veteran had a 
history of a left nephrectomy secondary to renal cell 
carcinoma.  The impressions were unremarkable right kidney 
and status-post left nephrectomy.  None of the Veteran's 
post-service VA and private treating physicians have related 
his kidney cancer to active service, however.  Thus, service 
connection for kidney cancer on direct service connection 
basis also is not warranted.

The Veteran finally contends that his service-connected 
cervical and upper back strain (cervical spine disability) is 
more disabling than currently evaluated.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2008).  Separate diagnostic 
codes identify the various disabilities and the criteria that 
must be met for specific ratings.  The regulations require 
that, in evaluating a given disability, the disability be 
viewed in relation to its whole recorded history.  38 C.F.R. 
§ 4.2 (2008); see Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The Veteran's service-connected cervical spine disability is 
evaluated currently as 30 percent disabling under 38 C.F.R. 
§ 4.71a, DC 5099-5290 (limitation of motion of the cervical 
spine).  VA revised the criteria for evaluating the spine 
effective September 26, 2003.  

As relevant to this appeal, under DC 5290, effective before 
September 26, 2003, a maximum 30 percent rating is warranted 
for severe limitation of motion of the cervical spine. See 
38 C.F.R. § 4.71a, DC 5290 (effective before September 26, 
2003).  Under the former DC 5287, effective before 
September 26, 2003, a maximum 40 percent rating was assigned 
for unfavorable ankylosis of the cervical spine.  See 
38 C.F.R. § 4.71a, DC 5287 (effective before September 26, 
2003).  Ankylosis of the entire spine was rated under the 
former DC 5286 which provided a minimum 60 percent rating for 
favorable ankylosis of the entire spine.  A maximum 
100 percent rating was assigned for unfavorable ankylosis of 
the entire spine with marked deformity and with or without 
other joint involvement.  See 38 C.F.R. § 4.71a, DC 5286 
(effective before September 26, 2003).

Additionally, effective September 26, 2003, all rating 
criteria applicable to the diseases and injuries of the spine 
under 38 C.F.R. § 4.71a were amended.  See 68 Fed. Reg. 
51,454 (August 27, 2003) codified at 38 C.F.R. § 4.71a, DC's 
5235 to 5243 (2004).  The amendment changed the diagnostic 
code numbers used for all spine disabilities and instituted 
the use of a General Rating Formula for diseases and injuries 
of the spine for the new DC's 5235 to 5243.  

Under the General Rating Formula, a 20 percent rating is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees, the combined range of motion 
of the thoracolumbar spine not greater than 120 degrees, the 
combined range of motion of the cervical spine greater than 
270 degrees, or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 
40 percent rating is warranted for evidence of unfavorable 
ankylosis of the entire cervical spine, forward flexion of 
the thoracolumbar spine to 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
rating is warranted for evidence of unfavorable ankylosis of 
the entire thoracolumbar spine.  A maximum 100 percent rating 
is warranted for evidence of unfavorable ankylosis of the 
entire spine.  These ratings are assigned with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  See generally 38 C.F.R. 
§§ 4.71a, DC's 5235-5243 (effective September 26, 2003).

Under the revised rating criteria, the combined range of 
motion refers to the sum of forward flexion, extension, left 
and right lateral flexion, and left and right rotation. The 
normal combined range of motion of the cervical spine is 340 
degrees, and the thoracolumbar spine is 240 degrees.  
Associated objective neurological abnormalities (e.g., 
bladder and bowel impairment) are to be evaluated separately.

Under 38 C.F.R. §§ 4.40 and 4.45, a Veteran's pain, swelling, 
weakness, and excess fatigability must be considered when 
determining the appropriate evaluation for a disability using 
the limitation of motion diagnostic codes.  See Johnson v. 
Brown, 9 Vet. App. 7, 10 (1996). The Court held in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), that all complaints of pain, 
fatigability, etc., shall be considered when put forth by a 
Veteran.  Therefore, consistent with DeLuca and 38 C.F.R. § 
4.59 (which requires consideration of painful motion with any 
form of arthritis), the Veteran's complaints of pain have 
been considered in the Board's review of the diagnostic codes 
for limitation of motion.

The recent medical evidence shows that, on VA examination in 
April 2002, the Veteran complained of "some neck pain 
extending down into the thoracic spine area."  He also 
reported experiencing difficulty getting up in the morning 
due to bilateral leg numbness.  The Veteran stated that he 
had missed "a lot" of work due to his back and neck.  The 
Veteran also stated that, while in Vietnam, he came under 
enemy fire while working on a telephone pole and fell "about 
twenty-five feet to the ground striking his back, neck, and 
head."  The Veteran reported that he was employed at the 
postal service.  Physical examination of the neck showed 
slight tenderness over the spinous processes of the cervical 
spine and upper thoracic spine.  There was some tenderness of 
the paraspinous muscles of the neck.  Range of motion testing 
of the neck showed "right 45 degrees, left 45 degrees, tilt 
to the right was 15 degrees, tilt to the left was 
15 degrees," flexion to 20 degrees, and extension to 
30 degrees.  Physical examination of the upper extremities 
showed equal deep tendon reflexes bilaterally and 5/5 muscle 
strength.  Physical examination of the back showed tenderness 
in the L4 to S1 area, no buttocks tenderness, and 5/5 motor 
strength.  Range of motion testing of the back showed lumbar 
spine flexion to 45 degrees, extension to 5 degrees, tilting 
to the left was 30 degrees, and tilting to the right was 
20 degrees.  The Veteran had satisfactory heel toe walking 
and bent knee walking "although he did have some minor 
problems with balance on performing these tests."  The 
impressions included status-post trauma to upper back, neck 
and head, and no signs of symptoms of cervical radiculopathy 
or cervical myelopathy.

VA x-rays of the cervical spine in December 2002 showed the 
Veteran's head tilted to the left but otherwise were 
unremarkable.

On private outpatient treatment in March 2004, the Veteran 
complained of neck and upper back pain.  The Veteran reported 
that his neck and upper back pain had begun in January 2000.  
The Veteran also reported that he had injured his neck and 
back when he fell from a telephone pole on active service in 
June 1970.  The Veteran stated that his cervical spine pain 
was 8/10 on a pain scale.  Physical examination of the 
cervical spine showed bilateral superior medial scapular 
tenderness, 1+ and symmetrical reflexes bilaterally, and 
generalized weakness of the bilateral upper extremities.  X-
rays of the cervical spine showed loss of normal cervical 
lordosis and mild anterior spondylitis.  The assessment 
included chronic cervical strain with bilateral upper 
extremity radiculopathy.

On VA examination in January 2005, the Veteran complained of 
daily upper back pain which radiated down in to both arms.  
The Veteran stated that he worked as a mail carrier "and is 
not missing work."  He denied any incapacitating episodes of 
upper back pain in the prior year.  He also denied any bowel 
or bladder incontinence.  He stated that he used a cane for 
lumbar pain and did not use any other assistive devices.  
Physical examination of the cervical and upper spine showed 
tenderness on the posterior musculature "with some spasm" 
and pain extended down "to about the T6 level."  Range of 
motion testing of the cervical spine showed flexion to 
30 degrees with pain, extension to 5 degrees with pain, and 
"no lateral movement or rotational movement because of 
pain."  An MRI of the cervical spine showed an incidental 
hemangioma of C6 "which is of no significance" and minimal 
degenerative posterior disk osteophytes at C3-4 and C4-5 
without spinal stenosis or foraminal narrowing.  X-rays of 
the cervical spine showed anterior hypertrophic spurring at 
C5-6, no evidence of a compression fracture, and maintained 
intervertebral spaces.  The radiologist concluded that the 
Veteran's cervical spine had been stable since April 2002.  
The examiner's impression was chronic cervical sprain and 
degenerative joint disease.  In an addendum, the VA examiner 
noted that there was no increased limitation of motion with 
flare-ups or repetitive motion.

On VA examination in August 2006, the Veteran's complaints 
included a 10-year history of "rather steady daily pain in 
his neck," neck stiffness, and neck pain when turning his 
head.  The Veteran reported that he was employed at the post 
office but currently was off of work "because of his back 
plus some other medical conditions."  Physical examination 
of the cervical spine showed that the Veteran "holds his 
neck rather stiff" and no complaints of tenderness and no 
spasm on palpation.  Range of motion testing of the cervical 
spine showed flexion to 20 degrees with mild pain and 
extension to 40 degrees with mild pain.  The VA examiner 
noted that the Veteran "appears to not be making a maximal 
effort."  The impressions included degenerative joint 
disease of the cervical spine and chronic pain of the 
cervical spine secondary to degenerative joint disease.

On VA outpatient treatment in June 2007, it was noted that 
the Veteran was retired from the postal service after a 27-
year career.  His diagnosis of kidney cancer had prompted his 
retirement from the postal service.  It also was noted that 
the Veteran had worked as an airport baggage handler for a 
short period of time but had quit that job "due to back 
problems."

The Board finds that the preponderance of the evidence is 
against assigning a disability rating greater than 30 percent 
for the Veteran's service-connected cervical spine 
disability.  The Board notes initially that the Veteran is in 
receipt of the maximum 30 percent rating for cervical strain 
available under the former DC 5290.  See 38 C.F.R. § 4.71a, 
DC 5290 (effective prior to September 26, 2003).  Thus, the 
Board will consider whether the Veteran is entitled to an 
increased rating under other former and revised DC's for 
evaluating spinal disabilities.  The Board notes in this 
regard that the medical evidence does not show that the 
Veteran's service-connected cervical spine disability is 
manifested by unfavorable ankylosis of the cervical spine or 
favorable or unfavorable ankylosis of the entire spine such 
that an increased rating is warranted under other former DC's 
for evaluating spinal disabilities.  See 38 C.F.R. § 4.71a, 
DC's 5286, 5287 (effective prior to September 26, 2003).

The Veteran also is not entitled to a higher rating for his 
service-connected cervical spine disability under the revised 
DC's for evaluating spinal disabilities.  On VA examination 
in January 2005, the Veteran denied any incapacitating 
episodes of upper back pain in the prior year.  Because there 
is no medical evidence indicating that the Veteran 
experiences incapacitating episodes of IVDS, his service-
connected cervical spine disability will be evaluated using 
the General Rating Formula.  The medical evidence shows that, 
on VA examination in April 2002, physical examination of the 
neck showed slight tenderness over the spinous processes of 
the cervical spine.  Range of motion testing of the neck 
showed "right 45 degrees, left 45 degrees, tilt to the right 
was 15 degrees, tilt to the left was 15 degrees," flexion to 
20 degrees, and extension to 30 degrees.  Physical 
examination of the back showed tenderness in the L4 to S1 
area and 5/5 motor strength.  Range of motion testing of the 
back showed lumbar spine flexion to 45 degrees, extension to 
5 degrees, tilting to the left was 30 degrees, and tilting to 
the right was 20 degrees.  The impressions included no signs 
of symptoms of cervical radiculopathy or cervical myelopathy.  
VA x-rays of the cervical spine in December 2002 showed the 
Veteran's head tilted to the left but otherwise were 
unremarkable.

On VA examination in January 2005, physical examination of 
the cervical and upper spine showed tenderness on the 
posterior musculature "with some spasm" and pain extended 
down "to about the T6 level."  Range of motion testing of 
the cervical spine showed flexion to 30 degrees with pain, 
extension to 5 degrees with pain, and "no lateral movement 
or rotational movement because of pain."  An MRI of the 
cervical spine showed an incidental hemangioma of C6 "which 
is of no significance" and minimal degenerative posterior 
disk osteophytes at C3-4 and C4-5 without spinal stenosis or 
foraminal narrowing.  X-rays of the cervical spine showed 
anterior hypertrophic spurring at C5-6, no evidence of a 
compression fracture, and maintained intervertebral spaces.  
The radiologist concluded that the Veteran's cervical spine 
had been stable since April 2002.  The examiner's impression 
was chronic cervical sprain and degenerative joint disease.  
In an addendum, the VA examiner noted that there was no 
increased limitation of motion with flare-ups or repetitive 
motion.

On VA examination in August 2006, range of motion testing of 
the cervical spine showed flexion to 20 degrees with mild 
pain and extension to 40 degrees with mild pain.  The VA 
examiner noted that the Veteran "appears to not be making a 
maximal effort."  The impressions included degenerative 
joint disease of the cervical spine and chronic pain of the 
cervical spine secondary to degenerative joint disease.  In 
summary, absent evidence of unfavorable ankylosis of the 
cervical spine, forward flexion of the lumbar spine to 
30 degrees or less, or ankylosis of the entire thoracolumbar 
spine or the entire spine (i.e., at least a 40 percent rating 
under the General Rating Formula), the Board finds that the 
criteria for a disability rating greater than 30 percent for 
the Veteran's service-connected cervical spine disability 
have not been met under the revised DC's for evaluating 
spinal disabilities.

The potential application of 38 C.F.R. § 3.321(b)(1) (2008) 
has been considered.  It appears that the Veteran was 
employed at least until VA outpatient treatment in August 
2007 when he reported that he had retired after a 27-year 
career at the postal service due to his diagnosis of kidney 
cancer.  Prior to his retirement, the Veteran had reported on 
VA examination in January 2005 that he had not missed any 
work due to his service-connected cervical spine disability.  
On VA examination in August 2006, the Veteran reported that 
he currently was off of work "because of his back plus some 
other medical conditions."  Thus, the evidence of record 
does not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. § 3.321(b)(1) 
(2008).  In this regard, the Board finds that there has been 
no showing by the Veteran that his cervical spine disability 
has resulted in marked interference with his prior employment 
at the postal service or necessitated frequent periods of 
hospitalization beyond that contemplated by the rating 
schedule.  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  















	(CONTINUED ON NEXT PAGE)




ORDER

As new and material evidence has not been received, the 
previously denied claim of service connection for a left knee 
and right foot injury is not reopened.

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for major depressive 
disorder is granted, subject to the laws and regulations 
governing the payment of monetary benefits.

Entitlement to service connection for a right knee disability 
is denied.

Entitlement to service connection for kidney cancer, 
including as due to in-service herbicide exposure, is denied.

Entitlement to a disability rating greater than 30 percent 
for cervical and upper back strain is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


